Citation Nr: 0303616	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD 
and exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The April 1999 rating decision continued the 50 percent 
rating for PTSD.  The November 1994 and May 1995 rating 
decisions denied entitlement to service connection for 
inflamed ileum cecum valve as secondary to service-connected 
PTSD.  


FINDINGS OF FACT

1.  In March 2002, the RO scheduled an April 2002 VA mental 
disorders examination for the veteran because he asserted 
that the current 50 percent rating for PTSD was wrong and 
because entitlement to a higher rating could not be 
established without a current VA examination and medical 
opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for the scheduled April 2002 VA mental disorders 
examination.  

3.  The medical evidence includes a nexus opinion relating 
current irritable bowel syndrome to active service.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.327, 3.655, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002).  

2.  Irritable bowel syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims in compliance with 
The Veterans Claims Assistance Act of 2000.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. 2002).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at the November 2002 
hearing before the Board.  The RO's April 1999 rating 
decision and the June 2000 and April 2002 statements of the 
case informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  The 
April 2002 supplemental statement of the case specifically 
informed the veteran of applicable provisions of The Veterans 
Claims Assistance Act of 2000 and that failure to report for 
a VA examination could result in denial of his claims under 
the provisions of 38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told the reasons that he needed to appear and the 
consequences of failing to appear for the scheduled April 
2002 VA mental disorders examination, told which party was 
responsible for obtaining specific pieces of evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 50 percent for PTSD

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The rating for 
PTSD must be considered from the point of view of the veteran 
working or seeking work and the ability of the veteran's 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In March 2002, the RO scheduled the April 2002 VA mental 
disorders examination because it was required by regulations 
and the current evidence of record.  The new examination was 
necessary because the veteran repeatedly asserted that the 
current 50 percent rating was wrong and because he felt that 
his symptoms warranted a higher rating.  A VA examination 
will be authorized when the current rating may be incorrect, 
and the veteran will be required to appear for the 
examination.  See 38 C.F.R. § 3.327(a).  The new examination 
was also necessary because the current evidence of record 
included treatment reports but no detailed examination 
reports since the veteran appeared for the September 1998 VA 
PTSD examination.  Treatment records alone are generally 
insufficient for rating purposes because they do not contain 
the detailed findings and observations that a disability 
examination is designed to elicit.  See 55 Fed. Reg. 49520 
(December 31, 1990).  When the current evidence of record is 
insufficient for rating purposes, a new VA examination will 
be authorized, and the veteran will be required to appear for 
the examination.  See 38 C.F.R. §§ 3.326(a), 3.327(a).  

The veteran's November 2002 testimony confirms that he 
received notice of the scheduled April 2002 VA mental 
disorders examination, and an April 2002 VA clinic note shows 
that the examination was canceled because the veteran refused 
to attend.  In November 2002, the veteran testified that he 
refused to attend because he considered the scheduled April 
2002 examination a "further disruption of life" and because 
he felt that the evidence of record in 1998 was sufficient to 
support a higher rating.  

Unfortunately, "further disruption of life," when the 
veteran has not attended a VA PTSD examination for four 
years, does not constitute good cause for refusing to attend 
the scheduled April 2002 VA mental disorders examination or 
for failing to provide good cause for missing the scheduled 
examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  The veteran's belief that the evidence of record 
in 1998 was sufficient to support a higher rating through 
2002 is also unfounded because he is a layperson who is not 
competent to render a medical opinion.   Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran and his representative have provided no 
good cause for his failure to report for the April 2002 VA 
mental disorders examination, the claim of entitlement to a 
rating in excess of 50 percent for PTSD must be denied.  When 
entitlement to an increased disability rating cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, the 
claim for increased rating shall be denied.  38 C.F.R. 
§§ 3.655(a),(b).  


Entitlement to service connection for a gastrointestinal 
disorder, to include
as secondary to service-connected PTSD and exposure to Agent 
Orange 

The November 1994 rating decision denied entitlement to 
service connection for inflamed ileum cecum valve as 
secondary to service-connected PTSD, and the veteran 
perfected a timely appeal.  The May 1995 rating decision 
continued to deny service connection.  

For the veteran to establish service connection for a 
gastrointestinal disorder, the evidence must demonstrate that 
a gastrointestinal disorder was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish service connection on a direct basis, the 
veteran must present evidence of a current gastrointestinal 
disorder, show manifestation of a gastrointestinal disorder 
during service, and provide a medical opinion relating the 
current gastrointestinal disorder to the in-service 
manifestation of the gastrointestinal disorder.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The evidence is in approximate balance for and against 
finding that the veteran has a current gastrointestinal 
disorder.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  VA diagnoses included irritable bowel syndrome in 
September 1995, irritable bowel syndrome by history in April 
1997, and likely irritable bowel syndrome with inflamed ileum 
and cecum in July 2000.  Resolving all reasonable doubt in 
the veteran's favor, the veteran will be deemed to have 
current irritable bowel syndrome.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002).  

The provisions of 38 C.F.R. § 3.303(d) apply because the 
veteran's separation examination made no mention of 
gastrointestinal disorders.  Service connection may be 
granted on a direct basis for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Service connection on a direct basis will be granted because 
there is a credible nexus opinion relating current irritable 
bowel syndrome to service and because the veteran has shown 
continuity of symptomatology since service, which is required 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  The February 1997 VA PTSD physician opined that 
irritable bowel syndrome had onset during the last two months 
of service, that it carried a milder course after the initial 
episode, and that irritable bowel syndrome has now been 
exacerbated for a number of years.  

A preponderance of the evidence supports the claim on a 
direct basis, and entitlement to service connection for 
irritable bowel syndrome must be granted.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  Because service connection is 
warranted on a direct basis, the Board did not reach the 
issue of whether service connection for a gastrointestinal 
disorder as secondary to service-connected PTSD or exposure 
to herbicides is warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  

Entitlement to service connection for irritable bowel 
syndrome is granted.  



		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

